Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his intent to sell a controlled substance. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of evidence (see, CPL 470.15 [2]).
*559The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., O’Brien, Santucci and Goldstein, JJ., concur.